Title: To George Washington from Major General Philip Schuyler, 21 July 1777
From: Schuyler, Philip
To: Washington, George



Dr Sir
Fort Edward [N.Y.] July 21st 1777.

On the 19th Instant the Enemy sent a Drum with Colonel Cilley’s Son and a Servant of General Poor, who were taken prisoners at Skenesborough on the Retreat from Tyonderoga, the former was charged with a Letter from Colonel Skene to me, dated (I suppose by Mistake) on the 20th Instant, Copy whereof No. 1 I do myself the Honor to enclose, with Copy of mine in Answer No. 2.
The Intelligence brought by General Poor’s Servant and which was confirmed by Colonel Cilley’s Son, as also that of two prisoners taken on the 19h Instant is contained in No. 3.
The Militia being extremely uneasy at being detained here in the very Time of Harvest began to leave us in great Numbers, and their Officers entreating that at least a part might be sent Home. In Order to prevent the whole from going, I called a Council of War on the Occasion, Copy of their proceedings No. 4 is herewith transmitted. Altho’ one half of the Militia have promised to remain three Weeks, I have not the least Hope that we shall keep above a Quarter of them, if so many—But supposing half of what are now on the Ground from the County of Berkshire in the Massachusetts State, and from the County of Albany in this, your Excellency will percieve by the inclosed Return No. 5. that we are greatly inferior to the Enemy supposing them the least they have been made by the Information received. In this Situation it is a natural Wish to be reinforced and if your Excellency affords it me, I wish it to be expedited the soonest possible.
From their being so steadily employed in cutting a Road towards us, I believe they mean to visit us soon, and from the Number of Horses they are said to have and to expect, I conjecture they will attempt to bring on their provisions on Horseback, if so, they will be able to move with Expedition.
Not one of the New Hampshire Militia had joined Colonel Warner on the 18th and very few from any other Quarter—I believe if a Body of Men were speedily collected in that Quarter, that General Burgoyne might be apprehensive, should he march this Way, that they would either

fall in his Rear or make an Attempt on Mount Independance and probably prevent him from making the Attempt. I am Dear Sir most sincerely Your Excellency’s obedient humble Servant

Ph: Schuyler

